Dear Shareholder: This Victory Portfolios Prospectus is being revised to reflect a change in the expenses applicable to Class A, Class C, Class I and Class R shares of the Diversified Stock Fund as described in the Fund’s Risk/Return Summary under the heading “Fund Expenses.” The Victory Portfolios Diversified Stock Fund Supplement dated January 30, 2009 to the Prospectus dated March 1, 2008 1. The following replaces certain information on page 5 of the Prospectus describing the expenses applicable to Class A, Class C, Class I and Class R shares of the Diversified Stock Fund. Fund Expenses Annual Fund Operating Expenses (deducted from Fund assets) Class A Class C Class I Class R Management Fees 0.59% 0.59% 0.59% 0.59% Distribution (12b-1) Fees 0.00% 1.00% 0.00% 0.50% Other Expenses (includes a shareholder servicing fee of 0.25% applicable to Class A shares) 0.51% 0.33% 0.20% 0.31% Total Fund Operating Expenses4 1.10%5 1.92%5 0.79%5 1.40%5 (4) In addition to any voluntary or contractual fee waivers or expense reimbursements by the Adviser to limit the Fund's total operating expenses, any of the Fund's other service providers may voluntarily waive its fees or reimburse expenses, as permitted by law, in order to reduce the Fund's total operating expenses. (5) Class A, Class C, Class I and Class R shares have been restated to reflect current expenses. 1. VF-DSTK-SUPP1 EXAMPLE: The following Example is designed to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods shown and then sell all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $681 $905 $1,146 $1,838 Class C* $295 $603 $1,037 $2,243 Class C** $195 $603 $1,037 $2,243 Class I $81 $252 $439 $978 Class R $143 $443 $766 $1,680 * If you sell your shares at the end of the period. ** If you do not sell your shares at the end of the period. Please insert this supplement in the front of your Prospectus.If you wish to obtain more information, please call the Victory Funds at 800-539-3863. 2. VF-DSTK-SUPP1 Dear Shareholder: This Victory Portfolios Prospectus is being revised to reflect a change in the expenses applicable to Class A shares of the Balanced Fund and the Investment Grade Convertible Fund as described in the Fund’s Risk/Return Summary under the heading “Fund Expenses.” The Victory Portfolios Balanced Fund Investment Grade Convertible Fund Supplement dated January 30, 2009 to the Prospectus dated March 1, 2008 1. The following replaces certain information on page 8 of the Prospectus describing the expenses applicable to Class A shares of the Balanced Fund. Fund Expenses Annual Fund Operating Expenses (deducted from Fund assets) Class A Management Fees 0.60% Distribution (12b-1) Fees 0.00% Other Expenses (includes a shareholder servicing fee of 0.25%, applicable to Class A shares) 0.59% Total Fund Operating Expense4 1.19% Fee Waiver/Reimbursement 0.00% Net Expenses 1.19%7 (4) In addition to any voluntary or contractual fee waivers or expense reimbursements by the Adviser to limit the Fund's total operating expenses, any of the Fund's other service providers may voluntarily waive its fees or reimburse expenses, as permitted by law, in order to reduce the Fund's total operating expenses. (7) Class A shares have been restated to reflect current expenses. 1. VF-HYBD-SUPP1 EXAMPLE: The following Example is designed to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods shown and then sell all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $689 $931 $1,192 $1,935 2. The following replaces certain information on page 13 of the Prospectus describing the expenses applicable to Class A shares of the Investment Grade Convertible Fund. Fund Expenses Annual Fund Operating Expenses (deducted from Fund assets) Class A Management Fees 0.75% Distribution (12b-1) Fees 0.00% Other Expenses (includes a shareholder servicing fee of 0.25% applicable to Class A shares) 0.59% Total Fund Operating Expenses3 1.34%5 (3) In addition to any voluntary or contractual fee waivers or expense reimbursements by the Adviser to limit the Fund's total operating expenses, any of the Fund's other service providers may voluntarily waive its fees or reimburse expenses, as permitted by law, in order to reduce the Fund's total operating expenses. (5) Class A shares have been restated to reflect current expenses. EXAMPLE: The following Example is designed to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods shown and then sell all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $334 $616 $919 $1,780 Please insert this supplement in the front of your Prospectus.If you wish to obtain more information, please call the Victory Funds at 800-539-3863. 2. VF-HYBD-SUPP1 Dear Shareholder: This Victory Portfolios Prospectus is being revised to reflect a change in the expenses applicable to the Investor Shares and Select Shares of the Federal Money Market Fund and the Institutional Money Market Fund as described in the Fund’s Risk/Return Summary under the heading “Fund Expenses.” The Victory Portfolios Federal Money Market Fund Institutional Money Market Fund Supplement dated January 30, 2009 to the Prospectus dated March 1, 2008, as revised October 10, 2008 1. The following replaces certain information on page 7 of the Prospectus describing the expenses applicable to Investor Shares and Select Shares of the Federal Money Market Fund. Fund Expenses Annual Fund Operating Expenses (deducted from Fund assets) Investor Shares SelectShares Management Fees 0.25% 0.25% Distribution (12b-1) Fees 0.00% 0.00% Other Expenses (includes a shareholder servicing fee of 0.25%, applicable to Select Shares) 0.22% 0.47% Total Fund Operating Expenses2 0.47%3 0.72%3 (2) In addition to any voluntary or contractual fee waivers or expense reimbursements by the Adviser to limit the Fund's total operating expenses, any of the Fund's other service providers may voluntarily waive its fees or reimburse expenses, as permitted by law, in order to reduce the Fund's total operating expenses. (3) Investor Shares and Select Shares have been restated to reflect current expenses. EXAMPLE: The following Example is designed to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods shown and then sell all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Shares $48 $151 $263 $591 Select Shares $74 $230 $401 $894 1. VF-FIMMF-SUPP2 2. The following modifies the information on page 12 of the Prospectus describing the expenses applicable to Investor Shares and Select Shares of the Institutional Money Market Fund. Fund Expenses Annual Fund Operating Expenses (deducted from Fund assets) Investor Shares SelectShares Management Fees 0.20% 0.20% Distribution (12b-1) Fees 0.00% 0.00% Other Expenses (includes a shareholder servicing fee of 0.25% applicable to Select Shares) 0.22% 0.47% Total Fund Operating Expenses2 0.42%3 0.67%3 (2) In addition to any voluntary or contractual fee waivers or expense reimbursements by the Adviser to limit the Fund's total operating expenses, any of the Fund's other service providers may voluntarily waive its fees or reimburse expenses, as permitted by law, in order to reduce the Fund's total operating expenses. (3) Investor Shares and Select Shares have been restated to reflect current expenses. EXAMPLE: The following Example is designed to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods shown and then sell all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Shares $43 $135 $235 $530 Select Shares $68 $214 $373 $835 Please insert this supplement in the front of your Prospectus.If you wish to obtain more information, please call the Victory Funds at 800-539-3863. 2. VF-FIMMF-SUPP2 Dear Shareholder: This Victory Portfolios Prospectus is being revised to reflect a change in the expenses applicable to: Class A shares of the Prime Obligations Fund, the Financial Reserves Fund, the Tax-Free Money Market Fund and the Ohio Municipal Money Market Fund; and the Trust and Select shares of the Government Reserves Fund as described in the Fund’s Risk/Return Summary under the heading “Fund Expenses.” The Victory Portfolios Prime Obligations Fund Financial Reserves Fund Government Reserves Fund Tax-Free Money Market Fund Ohio Municipal Money Market Fund Supplement dated January 30, 2009 to the Prospectus dated March 1, 2008 as revised March 17, 2008 and October 10, 2008 1. The following modifies the information on page 6 of the Prospectus describing the expenses applicable to Class A shares of the Prime Obligations Fund. Fund Expenses Annual Fund Operating Expenses (deducted from Fund assets) Class A Management Fees 0.35% Distribution (12b-1) Fees 0.00% Other Expenses (includes a shareholder servicing fee of 0.25%, applicable to Class A shares) 0.51% Total Fund Operating Expense2 0.86%3 (2) In addition to any voluntary or contractual fee waivers or expense reimbursements by the Adviser to limit the Fund's total operating expenses, any of the Fund's other service providers may voluntarily waive its fees or reimburse expenses, as permitted by law, in order to reduce the Fund's total operating expenses. (3) Class A shares have been restated to reflect current expenses. 1. VF-MMMF-SUPP3 EXAMPLE: The following Example is designed to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods shown and then sell all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $88 $274 $477 $1,061 2. The following modifies the information on page 10 of the Prospectus describing the expenses applicable to Class A shares of the Financial Reserves Fund. Fund Expenses Annual Fund Operating Expenses (deducted from Fund assets) Class A Management Fees 0.50% Distribution (12b-1) Fees 0.00% Other Expenses2 0.23% Total Fund Operating Expenses3 0.73%4 (2) Although the Fund has a Shareholder Servicing Plan that imposes an annual fee of 0.25%, the Fund has no intention of paying such fee. (3) In addition to any voluntary or contractual fee waivers or expense reimbursements by the Adviser to limit the Fund's total operating expenses, any of the Fund's other service providers may voluntarily waive its fees or reimburse expenses, as permitted by law, in order to reduce the Fund's total operating expenses. (4) Class A shares have been restated to reflect current expenses. EXAMPLE: The following Example is designed to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods shown and then sell all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $75 $233 $406 $906 2. VF-MMMF-SUPP3 3. The following modifies the information on page 14 of the Prospectus describing the expenses applicable to Trust and Select shares of the Government Reserves Fund. Fund Expenses Annual Fund Operating Expenses (deducted from Fund assets) Trust Shares SelectShares Management Fees 0.40% 0.40% Distribution (12b-1) Fees 0.00% 0.00% Other Expenses (includes a shareholder servicing fee of 0.25%, applicable to Select Shares) 0.22% 0.46% Total Fund Operating Expense2 0.62%3 0.86%3 (2) In addition to any voluntary or contractual fee waivers or expense reimbursements by the Adviser to limit the Fund's total operating expenses, any of the Fund's other service providers may voluntarily waive its fees or reimburse expenses, as permitted by law, in order to reduce the Fund's total operating expenses. (3) Trust shares and Select shares have been restated to reflect current expenses. EXAMPLE: The following Example is designed to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods shown and then sell all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Trust Shares $63 $199 $346 $774 Select Shares $88 $274 $477 $1,061 3. VF-MMMF-SUPP3 4. The following modifies the information on page 18 of the Prospectus describing the expenses applicable to Class A shares of the Tax-Free Money Market Fund. Fund Expenses Annual Fund Operating Expenses (deducted from Fund assets) Class A Management Fees 0.35% Distribution (12b-1) Fees 0.00% Other Expenses (includes a shareholder servicing fee of 0.25%, applicable to Class A shares) 0.47% Total Fund Operating Expenses2 0.82%3 (2) In addition to any voluntary or contractual fee waivers or expense reimbursements by the Adviser to limit the Fund's total operating expenses, any of the Fund's other service providers may voluntarily waive its fees or reimburse expenses, as permitted by law, in order to reduce the Fund's total operating expenses. (3) Class A shares have been restated to reflect current expenses. EXAMPLE: The following Example is designed to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods shown and then sell all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $84 $262 $455 $1,014 5. The following modifies the information on page 22 of the Prospectus describing the expenses applicable to Class A shares of the Ohio Municipal Money Market Fund. Fund Expenses Annual Fund Operating Expenses (deducted from Fund assets) Class A Management Fees 0.45% Distribution (12b-1) Fees 0.00% Other Expenses (includes a shareholder servicing fee of 0.25%, applicable to Class A shares) 0.47% Total Fund Operating Expenses2 0.92%3 4. VF-MMMF-SUPP3 (2) In addition to any voluntary or contractual fee waivers or expense reimbursements by the Adviser to limit the Fund's total operating expenses, any of the Fund's other service providers may voluntarily waive its fees or reimburse expenses, as permitted by law, in order to reduce the Fund's total operating expenses. (3) Class A shares have been restated to reflect current expenses. EXAMPLE: The following Example is designed to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods shown and then sell all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $94 $293 $509 $1,131 Please insert this supplement in the front of your Prospectus.If you wish to obtain more information, please call the Victory Funds at 800-539-3863. 5. VF-MMMF-SUPP3 Dear Shareholder: This Victory Portfolios Prospectus is being revised to reflect a change in the expenses applicable to: Class A shares of the Value Fund and the Established Value Fund; Class A, Class C, Class I and Class R shares of the Special Value Fund; and the Class A and Class R shares of the Small Company Opportunity Fund as described in the Fund’s Risk/Return Summary under the heading “Fund Expenses.” The Victory Portfolios Value Fund Stock Index Fund Established Value Fund Special Value Fund Small Company Opportunity Fund Focused Growth Fund Supplement dated January 30, 2009 to the Prospectus dated March 1, 2008, as revised July 7, 2008 1. The following replaces certain information on page 7 of the Prospectus describing the expenses applicable to Class A shares of the Value Fund. Fund Expenses Annual Fund Operating Expenses (deducted from Fund assets) Class A Management Fees 0.75% Distribution (12b-1) Fees 0.00% Other Expenses (includes a shareholder servicing fee of 0.25%, applicable to Class A shares) 0.52% Total Fund Operating Expense4 1.27% Fee Waiver/Reimbursement 0.00% Net Expenses 1.27%7 (4) In addition to any voluntary or contractual fee waivers or expense reimbursements by the Adviser to limit the Fund's total operating expenses, any of the Fund's other service providers may voluntarily waive its fees or reimburse expenses, as permitted by law, in order to reduce the Fund's total operating expenses. (7) Class A, Class I and Class R shares have been restated to reflect current expenses. 1. VF-EQTY-SUPP2 EXAMPLE: The following Example is designed to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods shown and then sell all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $697 $955 $1,232 $2,021 2. The following replaces certain information on page 17 of the Prospectus describing the expenses applicable to Class R shares of the Established Value Fund. Fund Expenses Annual Fund Operating Expenses (deducted from Fund assets) Class R Management Fees 0.55% Distribution (12b-1) Fees 0.50% Other Expenses(includes a shareholder servicing fee of 0.25% applicable to Class A shares) 0.31% Total Fund Operating Expenses3 1.36%4 (3) In addition to any voluntary or contractual fee waivers or expense reimbursements by the Adviser to limit the Fund's total operating expenses, any of the Fund's other service providers may voluntarily waive its fees or reimburse expenses, as permitted by law, in order to reduce the Fund's total operating expenses. (4) Class R shares have been restated to reflect current expenses. EXAMPLE: The following Example is designed to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods shown and then sell all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class R $138 $431 $745 $1,635 2. VF-EQTY-SUPP2 3.The following replaces certain information on page 21 of the Prospectus describing the expenses applicable to Class A, Class C, Class I and Class R shares of the Special Value Fund. Fund Expenses Annual Fund Operating Expenses (deducted from Fund assets) Class A Class C Class I Class R Management Fees 0.70% 0.70% 0.70% 0.70% Distribution (12b-1) Fees 0.00% 1.00% 0.00% 0.50% Other Expenses (includes a shareholder servicing fee of 0.25% applicableto Class A shares) 0.56% 0.50% 0.19% 0.51% Total Fund Operating Expenses4 1.26%5 2.20%5 0.89%5 1.71%5 (4) In addition to any voluntary or contractual fee waivers or expense reimbursements by the Adviser to limit the Fund's total operating expenses, any of the Fund's other service providers may voluntarily waive its fees or reimburse expenses, as permitted by law, in order to reduce the Fund's total operating expenses. (5) Class A, Class C, Class I and Class R shares have been restated to reflect current expenses. EXAMPLE: The following Example is designed to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods shown and then sell all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $696 $952 $1,227 $2,010 Class C* $323 $688 $1,180 $2,534 Class C** $223 $688 $1,180 $2,534 Class I $91 $284 $493 $1,096 Class R $174 $539 $928 $2,019 * If you sell your shares at the end of the period. ** If you do not sell your shares at the end of the period. 3. VF-EQTY-SUPP2 4. The following replaces certain information on page 27 of the Prospectus describing the expenses applicable to Class A and Class R shares of the Small Company Opportunity Fund. Fund Expenses Annual Fund Operating Expenses (deducted from Fund assets) Class A Class R Management Fees 0.85% 0.85% Distribution (12b-1) Fees 0.00% 0.50% Other Expenses(includes a shareholder servicing fee of 0.25% applicable to Class A shares) 0.80% 0.34% Total Fund Operating Expenses3 1.65%4 1.69%4 (3) In addition to any voluntary or contractual fee waivers or expense reimbursements by the Adviser to limit the Fund's total operating expenses, any of the Fund's other service providers may voluntarily waive its fees or reimburse expenses, as permitted by law, in order to reduce the Fund's total operating expenses. (4) Class A and Class R shares have been restated to reflect current expenses. EXAMPLE: The following Example is designed to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods shown and then sell all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $733 $1,065 $1,420 $2,417 Class R $172 $533 $918 $1,998 Please insert this supplement in the front of your Prospectus.If you wish to obtain more information, please call the Victory Funds at 800-539-3863. 4. VF-EQTY-SUPP2
